Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 09/22/2022 has been entered. Currently, claims 1, 3, 6-7, 9-10, 14, 17-18, 21-26, 28, and 30 remain pending in the application. Independent claim 1 was amended by Applicant,  without the addition of new matter, to include further narrowing limitations. 
Response to Arguments
Applicant’s amendment to independent claims 1 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 06/22/2022.
Applicant’s arguments, see Remarks on Pages 6-7, filed 09/22/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following new and current prior art of the record: Corbett (WO 0004489 A1), Harkey (U.S. Patent Pub. No. 20050198888), Turto et al. (U.S. Patent No. 5916186), Giambalvo (DE 102011116267 A1), De Lint (U.S. Patent Pub. No. 20040024339), Krenzel (U.S. Patent No. 9668902), Wresch (U.S. Patent No. 3590817), Stafford (U.S. Patent No. 10231861), Higgins (WO 2016100794 A1), Cooper (U.S. Patent No. 5836904), and Kendall et al. (U.S. Patent No. 5730711).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “wrist fastening device” in claims 1, 17, and 26; “bearing arrangement” in claims 1, 14, and 30; “hand fastening device” in claims 1 and 26; “flexible element” in claims 6-7; “biasing element” in claim 9;; and “wrist positioning element” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “device” and “element” are generic placeholders for the word “means”. For examination purposes, “wrist fastening device” in claims 1, 17, and 26 is interpreted as one or more straps, cuff, wristlet, or lacing arrangement (Specification, Page 7, lines 23-33, and Page 8, lines 1-6). For examination purposes, “bearing arrangement” in claims 1, 14, and 30 is interpreted as a roller bearing or a friction surface (Specification, Page 8, lines 26-32, and Page 9, lines 1-9). For examination purposes, “hand fastening device” in claims 1 and 26 is interpreted as a glove, one or more straps, a lacing arrangement, a cuff and/or a wristlet (Specification, Page 11, lines 26-28). For examination purposes, “flexible element” in claims 6-7 is interpreted as having an attachment portion for the hand support and wrist support with a bendable waist portion in between (Specification, Page 14, lines 4-13). For examination purposes, biasing element” in claim 9 is interpreted as a flexible member 353 and/or a spring member 360 capable of providing a bias towards a predetermined relative position (Specification, Page 14, lines 17-20, 27-31). For examination purposes, “wrist positioning element” in claim 22 is interpreted as a support surface with an inclined shape of the wrist support (Specification, Page, 4, lines 19-22, Page 15, lines 27-33, Page 16, lines 1-8, and Figures 11a-11b).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding3 that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 10, 14, 17-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (WO 0004489 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) and in further view of Turto et al. (U.S. Patent No. 5916186) and Giambalvo (DE 102011116267 A1). 
Regarding claim 1, Corbett discloses a device (Page 3/15 Paragraphs 1-2 and Figure 3, wrist/forearm support 3 and hand support having Velcro 16 on a portion of its bottom surface to detach hand support from a computer mouse upper surface 4, so as to help with carpal tunnel is syndrome) for use with any type of computer mouse for increasing performance, comfort and/or preventing injury of a user of a computer mouse, comprising: a wrist support 3 (Page 3/15, Paragraphs 1-4 and Figure 3, wrist/forearm support 3 having upper surface for supporting and cradling wrist and lower surface with low friction material 14 for gliding on a planar desk surface) having an upper side adapted for receiving a user's wrist and/or lower forearm and an underside adapted to bear against a planar surface, a hand support (Page 3/15, Paragraphs 1-4 and Figure 3, palm of hand is received on top surface of end of flexible plastic connector with a portion of the bottom surface of the end of flexible plastic connector 1 having Velcro 16), adapted for receiving a part of a user's hand, wherein the underside presents a bearing arrangement 14 (Page 3/15, Paragraph 4 and Figure 3, The bottom surface of the wrist forearm support 3 that slides/glides upon the mouse pad or desk surface is comprised of low friction materials such a Teflon, smooth plastics or small wheel 14; this is the structure as defined by the 112f analysis above) for reducing friction against the planar surface, wherein the hand support (Page 3/15 and Paragraphs 1-4 and Figure 3, end of flexible plastic connector 1) is horizontally movable relative (Page 3/15 and Paragraphs 1-4 and Figure 3, end of flexible plastic connector 1 connected to mouse 4 is horizontally swiveled relative to the wrist/forearm support 3) to the wrist support 3, and wherein the hand support is movably connected to the wrist support by means of a connection 1 (Page 3/15 and Paragraphs 1-4 and Figure 3, middle portion of flexible plastic connector 1 provides rotatable/swivelable connection of hand portion relative to wrist/forearm support 3) that comprises a rotatable connection by which the hand support (Page 3/15 and Paragraphs 1-4 and Figure 3, end of flexible plastic connector 1) is rotatably connected to the wrist support 3, such that the hand support (Page 3/15 and Paragraphs 1-4 and Figure 3, end of flexible plastic connector 1) and the wrist support 3 are rotatable relative to each other about an axis that provides an angle relative to a vertical direction when the device is placed on a horizontal surface ((Page 3/15 and Paragraphs 1-4 and Figure 3, end of flexible plastic connector 1 and wrist/forearm support 3 is rotatable/swivelable relative to each other about a vertical axis when placed on the horizontal table surface).
However, Corbett fails to explicitly disclose (1) a wrist fastening device, for securing the user’s wrist to the wrist support (2) a hand fastening device, for securing the user’s hand to the hand support and (3) the hand support is horizontally +/- 40 degrees movable relative to the wrist support, such that the hand support and the wrist support are rotatable relative to each other about an axis that provides an angle of less than 40 degrees relative to a vertical direction when the device is placed on a horizontal surface.
Harkey discloses an analogous device 30 (Paragraph 33 and Figure 1, rod gripping apparatus 30 with a forearm mounting section 32 and a hand engagement section 34, which is capable of preventing injury to a user, for example when holding a computer mouse) comprising a wrist fastening device 78 (Paragraphs 44, 53 and Figure 2, The forearm mounting section 32 is securely connected to the forearm by means of a pair of spaced Velcro strap connections 78; This is the structure as defined by the 35 USC 112f analysis above), for securing the user’s wrist to the analogous wrist support 32 (Paragraph 33 and Figure 1, forearm mounting section 32). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wrist support of Corbett, to include a wrist fastening device, as taught by Harkey, in order to provide an improved wrist device with an enhanced wrist support having a strap to secure the user’s wrist and forearm tightly against the upper side of the wrist support for increased securement and function of relative movement between the hand support and wrist support (Harkey, Paragraphs 44, 53).  
However, the combination of Corbett in view of Harkey fails to explicitly disclose (2) a hand fastening device, for securing the user’s hand to the hand support and (3) the hand support is horizontally +/- 40 degrees movable relative to the wrist support, such that the hand support and the wrist support are rotatable relative to each other about an axis that provides an angle of less than 40 degrees relative to a vertical direction when the device is placed on a horizontal surface.
Turto teaches  an analogous device (Col. 8, lines 57-67 and Figure 7, hand splint for protecting forearm, wrist, and hand with a forearm support 12 and hand support platform 42) further comprising a hand fastening device 98 (Col. 8, lines 57-67 and Figure 7, hand strap 98 for maintaining the engagement between the patients hand and hand platform 42; This is the structure as defined by the 35 USC 112f analysis above), for securing the user’s hand to the analogous hand support 42 (Col. 8, lines 57-67 and Figure 7, hand support 42).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hand support of Corbett in view of Harkey, to include a hand fastening device, as taught by Turto, in order to provide an improved wrist device with an enhanced hand support having a strap that wraps around a dorsal side of a user’s hand for maintaining the engagement between the patient’s hand and hand support (Turto, Col. 8, lines 57-67).
However, the combination of Corbett in view of Harkey in view of Turto fails to explicitly disclose wherein the hand support is horizontally +/- 40 degrees movable relative to the wrist support, such that the hand support and the wrist support are rotatable relative to each other about an axis that provides an angle of less than 40 degrees relative to a vertical direction when the device is placed on a horizontal surface.
Giambalvo teaches an analogous device 10 (Page 2/28, lines 37-38 and Figure 1, ​manually operable input and pointing device 10 with a hand support piece 80 for receiving a user’s wrist and a main body 20 for receiving a user’s hand) wherein the analogous hand support 20 (Page 2/28, lines 37-38 and Figure 1, mouse main body 20 for receiving a user’s hand) is horizontally +/- 40 degrees (Page 3/28, lines 45-49 and Figure 2, the basic body 20 is horizontally movable at an angular range of +/- 15 degrees relative to the hand rest piece 80 by the connecting part 41; see MPEP 2144.05 for Obviousness based on Overlapping Ranges since the discloses +/- 15 degrees falls within and overlaps the +/- 40 degrees, and thus a prima facie case of obviousness exists) movable relative to the analogous wrist support 80 (Page 2/28, lines 37-38 and Figure 1, ​hand support piece 80 for receiving a user’s wrist), such that the analogous hand support 20 and the analogous wrist support80  are rotatable relative to each other about an axis that provides an angle of less than 40 degrees relative to a vertical direction when the analogous device 10 is placed on a horizontal surface (Page 3/28, lines 45-49 and Figure 2, the basic body 20 is horizontally movable at an angular range of +/- 15 degrees, which is less than the claimed +/- 40 degrees, relative to the hand rest piece 80 by the connecting part 41; see MPEP 2144.05 for Obviousness based on Overlapping Ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection providing a range of rotatable movement between the hand support and wrist support of Corbett in view of Harkey in view of Turto, so that the hand support is horizontally +/- 40 degrees movable relative to the wrist support and the hand support and the wrist support are rotatable relative to each other about an axis that provides an angle of less than 40 degrees relative to a vertical direction when the device is placed on a horizontal surface, as taught by Giambalvo, in order to provide an improved device with an enhanced connection between the hand support and wrist support that allows for an ideal range of rotatable angles for preventing injury to a wrist by increasing support (Giambalvo, Page 3/28, lines 45-49).
Regarding claim 3, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above and further discloses wherein movement between the hand support (Corbett, Page 3/15 and Paragraphs 1-4 and Figure 3, end of flexible plastic connector 1) and the wrist support 3 (Corbett, Page 3/15, Paragraphs 1-4 and Figure 3, wrist/forearm support 3) is limited (Giambalvo, Pages 3/28, lines 45-53 and Page 4/28, lines 1-3, the basic body 20 is limited in movement with the hand rest piece 80 via increased resilience of the stored elastic potential energy of the connection unit 40, horizontally movable at an angular range of +/- 15 degrees).
Regarding claim 6, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above and further discloses wherein the hand support (Corbett, Page 3/15 and Paragraphs 1-4 and Figure 3, end of flexible plastic connector 1) is connected to the wrist support 3 (Corbett, Page 3/15, Paragraphs 1-4 and Figure 3, wrist/forearm support 3) by a flexible element 1 (Corbett, Page 3/15 and Paragraphs 1-4 and Figure 3, middle portion of flexible plastic connector 1 provides rotatable/swivelable connection of end hand portion relative to wrist/forearm support 3; this is the structure as defined by the 112f analysis above), which is fixedly connected (Corbett, Page 3/15 and Paragraphs 1-4 and Figure 3, middle portion of flexible plastic connector 1 fixedly connects to its end portion and to wrist/forearm support 3) to each of the hand support (Corbett, Page 3/15 and Paragraphs 1-4 and Figure 3, end of flexible plastic connector 1) and the wrist support 3.
Regarding claim 7, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above but fails to explicitly disclose wherein the flexible element comprises a pair of attachment portions, connected to a respective one of the hand support and the wrist support and a waist portion, whereby the attachment portions are movable relative to each other through bending about the waist portion.
Giambalvo further teaches wherein the analogous flexible element 41 (Page 3/28, lines 5-8, one-piece connection 41 is an elastomer with a mounting area 42 and a centrally connected deformation region 43 connecting the basic body 20 and the hand rest piece 80) comprises a pair of attachment portions 42, 46,47 (Page 3/28, lines 1-16  and Figure 1, one-piece connection 41 is fixedly connected to hand rest piece 80 by mounting area 42 and fixedly connect to basic body 20 at rope-like end sections 46,47), connected to a respective one of the analogous hand support 20 and the analogous wrist support 80 and a waist portion 43 (Page 3/28, line 8 and Figure 1, centrally connected deformation region 43), whereby the attachment portions 42, 46,47 are movable relative to each other through bending about (Page 3/8, lines 38-40, shape of the deformation region 43 of the connecting part 41 changes and bends during movement of the basic body 20 relative to the hand rest piece 80) the waist portion 43.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible element of Corbett in view of Harkey in view of Turto in view of Giambalvo, so that there is a pair of attachment portions, connected to a respective one of the hand support and the wrist support and a waist portion, whereby the attachment portions are movable relative to each other through bending about the waist portion, as taught by Giambalvo, in order to provide an improved device with an enhanced flexible element connection that has attachment portion and a waist portion for providing the desired angle of rotation via bending at the waist portion of the flexible element for increased support (Giambalvo, Page 3/8, lines 38-40).
Regarding claim 10, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above and further discloses wherein the hand support (Corbett, Page 3/15 and Paragraphs 1-4 and Figure 3, end of flexible plastic connector 1) is connected to the wrist support 3 (Corbett, Page 3/15, Paragraphs 1-4 and Figure 3, wrist/forearm support 3) by means of a joint 1 (Corbett, Page 3/15 and Paragraphs 1-4 and Figure 3, middle portion of flexible plastic connector 1 provides rotatable/swivelable connection of end hand portion relative to wrist/forearm support 3. This flexible plastic connector 1 is located at a palmar side of a user’s hand when the user’s hand are positioned horizontally and their palmar side faces the horizontal surface) which is provided at a position below the user's hand.
Regarding claim 14, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above and further discloses wherein the bearing arrangement 14 (Corbett, Page 3/15, Paragraph 4 and Figure 3, The bottom surface of the wrist forearm support 3 that slides/glides upon the desk surface is comprised of low friction materials such a Teflon or smooth plastics) comprises a friction reducing surface arranged on the underside of the wrist support 3 (Corbett, Page 3/15, Paragraphs 1-4 and Figure 3, wrist/forearm support 3).
Regarding claim 17, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above.  Harkey further teaches  wherein the wrist fastening device 78 comprises one or more straps (Harkey, Paragraphs 44, 53 and Figure 2, The forearm mounting section 32 is securely connected to the forearm by means of a pair of spaced Velcro strap connections 78).
Regarding claim 18, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above but fails to explicitly disclose a hand frame, connected to the hand support, extending upwardly and/or forwardly and configured to at least laterally interact with the user's hand.
Turto further teaches a hand frame (Col. 8, lines 57-67 and Figure 7, soft fabric housing 96 around hand support 42 and extends upwardly therefrom on lateral sides of the user hand to connect with the hand strap 96), connected to the analogous hand support 42 (Col. 8, lines 57-67 and Figure 7), extending upwardly and configured to at least laterally interact with the user's hand.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hand support of Corbett in view of Harkey in view of Turto in view of Giambalvo, so that there is a hand frame extending upwardly  to interact with the user’s hand, as taught by Turto, in order to provide an improved device with an enhanced hand support that has an upwardly extending hand frame to enclose lateral sides of a user’s hand within the hand support and provide a connection for the hand fastening device with the hand support (Turto, Col. 8, lines 57-67). 
Regarding claim 26, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above and further discloses a method of applying a device for increasing performance, comfort and/or preventing injury of a user of a computer mouse or the like, comprising: providing a device (Corbett, Page 3/15 Paragraphs 1-2 and Figure 3, wrist/forearm support 3 and hand support having Velcro 16 on a portion of its bottom surface to detach hand support from a computer mouse upper surface 4, so as to help with carpal tunnel is syndrome) as claimed in claim 1, arranging a lower portion of a ventral side of the user's wrist and/or lower forearm to bear against the upper side of the wrist support 3 (Corbett, Page 3/15 Paragraphs 1-2 and Figure 3, the user puts the ventral side of the wrist over the upper surface of the wrist/forearm support 3), and arranging a portion of the user's hand comprising the carpus bones to bear against an upper side of the hand support (Corbett, Page 3/15 and Paragraphs 1-4 and Figure 3, The user puts palmar surface of carpal bones of the hand to bear against the top surface at the end of flexible plastic connector 1), attaching the user's wrist and/or lower forearm to the wrist support 3 (Corbett, Page 3/15 Paragraphs 1-2 and Figure 3) by means of a wrist fastening device (Harkey, Paragraphs 44, 53 and Figure 2, The forearm mounting section 32 is securely connected to the forearm by means of a pair of spaced Velcro strap connections 78; This is the structure as defined by the 35 USC 112f analysis above), and attaching the user's hand to the hand support (Corbett, Page 3/15 and Paragraphs 1-4 and Figure 3, end of flexible plastic connector 1) by means of the hand fastening device 98 (Turto, Col. 8, lines 57-67 and Figure 7, hand strap 98 for maintaining the engagement between the patients hand and hand platform 42; This is the structure as defined by the 35 USC 112f analysis above).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett (WO 0004489 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) in view of Turto et al. (U.S. Patent No. 5916186) in view of Giambalvo (DE 102011116267 A1), as applied to claim 1, and in further view of De Lint (U.S. Patent Pub. No. 20040024339). 
Regarding claim 9, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above but fails to explicitly disclose wherein a biasing element is provided to bias the hand support and the wrist support towards a predetermined relative position.
De Lint teaches an analogous device 13 (Paragraph 34 and Figure 4, wrist/forearm and hand aid 13) wherein a biasing element 38 (Paragraph 34 and Figure 4, resilient body 38 biases hand support 32 with respect to forearm/wrist body 30 for providing increased spring force when the two are moved further away from one another; this is the structure as defined by the 35 USC 112b above) is provided to bias the analogous hand support 32 (Paragraph 34 and Figure 4) and the analogous wrist support 30 (Paragraph 34 and Figure 4) towards a predetermined relative position.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hand support and wrist support (modifying the hand support and wrist/forearm support 3 of Corbett so that there is a biasing element connected at a point on the hand support and the wrist/forearm support 3, such as at a bottom side adjacent to the flexible connector 1 of Corbett, as taught by the biasing element 38 of De Lint connected at a point on the hand support 32 and wrist support 30 of De Lint at an upper side) of Corbett in view of Harkey in view of Turto in view of Giambalvo, so that there is a biasing element, to bias the hand support and the wrist support towards a predetermined relative position, as taught by De Lint, in order to provide an improved device with an enhanced hand support and wrist support that is biased during wrist motion to provide increased support of a wrist and maintain desirable limited distance between the hand support and wrist support via increased resilience (De Lint, Paragraph 34).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett (WO 0004489 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) in view of Turto et al. (U.S. Patent No. 5916186) in view of Giambalvo (DE 102011116267 A1), as applied to claim 1, and in further view of Krenzel (U.S. Patent No. 9668902). 
Regarding claim 21, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above but fails to explicitly disclose wherein the wrist support is sized to extend over at least 60 % of a user's radius bone. 
Krenzel teaches an analogous device 2 (Col. 8, lines 66-67, arm and shoulder support 2 for maintaining a patient's arm 6 in a predetermined position having a forearm cuff 18 and a hand grip 34) wherein the analogous wrist support 18 (Col. 9 ,lines 21-22 and Figure 7, arm cuff 18) is sized to extend over a user's radius bone (Col. 9 ,lines 21-22 and Figure 7, arm cuff 18 that secures the patient's lower arm 78 adjacent to the elbow 54.). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the longitudinal length of the wrist support of Corbett in view of Harkey in view of Turto in view of Giambalvo, so that the wrist support extends over a portion of a user’s radius bone, as taught by Krenzel, in order to provide an improved device with a greater amount of contact surface between a user’s forearm and the wrist support for increased securement with the forearm (Krenzel, Col. 9, lines 21-22). 
However, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo in view of Krenzel fails to explicitly disclose over at least 60 % of a user’s radius bone. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length of the wrist support of Corbett in view of Harkey in view of Turto in view of Giambalvo in view of Krenzel, to extend at least over 60%, in order to accommodate different sized arms of various users.  Applicant appears to have placed no criticality on the claimed range (see Specification, Page 4, line 17 indicating the angle “may” be within the claimed range) and since it has been held that “[a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.05IV(A)). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett (WO 0004489 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) in view of Turto et al. (U.S. Patent No. 5916186) in view of Giambalvo (DE 102011116267 A1), as applied to claim 1, and in further view of Wresch (U.S. Patent No. 3590817).
Regarding claim 22, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above but fails to explicitly disclose a wrist positioning element, comprising a support surface that is shaped so as to position a distal portion of a user's radius bone at a higher vertical level than a proximal portion of the user's radius bone.
Wresch teaches an analogous device (Col. 1, lines 35-37 and Figure 1, relatively thin slightly flexible molded hand and arm receiving device is shown taped in a conventional manner to a patient' s arm) further including a wrist positioning element 16 (Col. 2, lines 2-5 and Figure 1, The base and sides of the device are gradually tapered at 16 to increase the comfortable position of the hand and arm; This is the structure as defined by the 35 USC 112f analysis above), comprising a support surface (Col. 2, lines 2-5 and Figure 1, tapered surface 16) that is shaped so as to position a distal portion of a user's radius bone at a higher vertical level than a proximal portion of the user's radius bone (Col. 2, lines 2-5 and Figure 1, tapered surface inclines towards a distal radius bone of a user).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the wrist support from a distal to a proximal position of Corbett in view of Harkey in view of Turto in view of Giambalvo, so that the distal portion of a user’s radius bone is at a higher vertical level than a proximal portion of the user’s radius bone, as taught by Wresch, in order to provide an improved wrist device with a tapered wrist support for increasing the comfortable position of the hand and arm (Wresch, Col. 2, lines 2-5).
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (WO 0004489 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) in view of Turto et al. (U.S. Patent No. 5916186) in view of Giambalvo (DE 102011116267 A1), as applied to claim 1, and in further view of Stafford (U.S. Patent No. 10231861).
Regarding claim 23, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above but fails to explicitly disclose a sleeve, adapted for being applied to the user’s wrist or forearm.
Stafford teaches an analogous device 10 (Col. 5, lines 30-39 and Figure 2, physical training device 10 for securing in contact with a user's arm, wrist, hand and/or fingers with a brace 12 attached to a sleeve 18) and a sleeve 18 (Col. 5, lines 30-39 and Figure 2, fastening mechanism 14 may comprise sleeve 18 that may be worn over a user's arm, wrist, hand and/or fingers. The sleeve 18 may fully or partially cover a user's arm, hand, wrist and/or fingers), adapted for being applied to user’s wrist or forearm. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wrist support of Corbett in view of Harkey in view of Turto in view of Giambalvo, so that there is also a sleeve, as taught by Stafford, in order to provide an improved device with a sleeve allowing for fastening of the wrist support with the sleeve for increased securement with a user’s forearm and wrist (Stafford, Col. 5, lines 30-39). 
Regarding claim 25, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo in view of Stafford discloses the invention as described above.  Stafford  further teaches wherein the sleeve 18 is attached (Stafford, Col. 5, line 45, Brace portion 12 may be attached to the sleeve via, for example, an adhesive) or attachable to the device.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett (WO 0004489 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) in view of Turto et al. (U.S. Patent No. 5916186) in view of Giambalvo (DE 102011116267 A1) in view of Stafford (U.S. Patent No. 10231861), as applied to claim 23, and in further view of Higgins (WO 2016100794 A1).
Regarding claim 24, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo in view of Stafford discloses the invention as described above but fails to explicitly disclose wherein the sleeve is a compression sleeve, adapted to provide a compressive pressure of 15-60 mmHg on at least a portion of the user's wrist or forearm.
Higgins teaches wherein the analogous sleeve is a compression sleeve (Paragraph 43, one-piece compression wrist garment 10 with gradual compression zones 1-6), adapted to provide a compressive pressure of 15-60 mmHg on at least a portion of the user's wrist or forearm (Paragraph 45 and Figure 4, zone 3 located at a forearm and wrist is 20-30 mmHg, which falls within a range of 15-60 mmHg; see MPEP 2144.05 for Obviousness based on Overlapping Ranges as the disclosed range of 20-30 mmHg overlaps the claimed 15-60 mmHg, so that a prima facie case of obviousness exists).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sleeve of Corbett in view of Harkey in view of Turto in view of Giambalvo in view of Stafford, so that the sleeve applies a compressive pressure of 15-60 mmHg on at least a portion of the user's wrist or forearm, as taught by Higgins, in order to provide an improved wrist device with an enhanced sleeve that applies a firm compression along the forearm towards the median nerve proximate the wrist joint for promoting increased venous return via a compressive range (Higgins, Paragraph 45). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett (WO 0004489 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) in view of Turto et al. (U.S. Patent No. 5916186) in view of Giambalvo (DE 102011116267 A1), as applied to claim 26, and in further view of Cooper (U.S. Patent No. 5836904).
Regarding claim 28, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above but fails to explicitly disclose applying a compression sleeve to the user's wrist or forearm prior to arranging the lower portion of the ventral side of the user's wrist to bear on the upper side of the wrist support.
Cooper teaches an analogous device 6 (Col. 4, lines 34-36 and Figures 1-3, wrist splint 6 for protecting and supporting user’s forearm, wrist, and hand attached with a sleeve body 5) comprising applying a compression sleeve 5 (Col. 3, lines 50-55 and Figure 1, sleeve body 5 which provides compression on the forearm and wrist to treat medical conditions within the arm) to the user's wrist or forearm prior to arranging (Col. 4, lines 34-36 and Figures 1-2, sleeve body 5 worn on wrist and forearm prior to placing on wrist splint 6) the lower portion of the ventral side of the user's wrist to bear on (Col. 4, lines 34-36 and Figure 2, wrist splint 6 engaging a lower ventral side of the user’s forearm and wrist) the analogous upper side (Col. 4, lines 34-36 and Figure 2, upper side of the wrist splint 6 engaging a lower ventral side of the user’s forearm and wrist) of the analogous wrist support 6. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wrist support of Corbett in view of Harkey in view of Turto in view of Giambalvo, so that a compression sleeve is worn prior to the wrist support, as taught by Cooper, in order to provide an improved wrist device with an enhanced wrist support that comes into contact with a compression sleeve for provides compression on the forearm and wrist to treat medical conditions within the arm (Cooper, Col. 3, lines 50-55). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett (WO 0004489 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) in view of Turto et al. (U.S. Patent No. 5916186) in view of Giambalvo (DE 102011116267 A1), as applied to claim 14, and in further view of Kendall et al. (U.S. Patent No. 5730711).
Regarding claim 30, the combination of Corbett in view of Harkey in view of Turto in view of Giambalvo discloses the invention as described above but fails to explicitly disclose wherein the bearing arrangement additionally comprises a second friction reducing surface arranged on an underside of the hand support.
Kendall teaches an analogous hand support 100 (Col. 7, lines 9-10, 53-55, and Figure 4, wrist support device 100 worn about the wrist and lower palm part of the user's hand) wherein the analogous bearing arrangement 114 comprises a second friction reducing surface (Col. 4, lines 5-9, Col. 7, lines 53-55, and Figure 4, the glide plate 114 includes a piece of hard plastic which will glide across neoprene and other rubber-like materials with little friction; This is the structure as defined by the 35 USC 112f analysis above) arranged on an underside (Col. 7, lines 53-55 and Figure 4, glide plate 114 on underside of the wrist support device 100) of the analogous hand support 100.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an underside of the hand support (modifying Corbett so that the bottom surface of the end of flexible plastic connector 1 adjacent to the fastener 16 has the bearing arrangement. This allows the non-fastened portion of the end of the flexible plastic connector 1 to easily pivot on the top surface of the mouse 4 of Corbett) of Corbett in view of Harkey in view of Turto in view of Giambalvo, so that the underside has a second friction reducing surface as an additional friction reducing surface, as taught by Kendall, in order to provide an improved wrist device with an enhanced hand support having a low friction underside for easily sliding the hand support relative to high friction working surface for increase hand motion and comfort (Kendall, Col. 4, lines 5-9, Col. 7, lines 53-55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corbett (US 2312523 A) teaches a forearm/wrist and hand splint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786